DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of species 1 of a method for measuring a relational positioning between implant and a bone in the reply filed on 12/27/21 is acknowledged.  The traversal is on the ground(s) that alleged species are not mutually exclusive. in particular, “relational positioning can be used to... verify a range of motion.”   
This is not found persuasive because verifying a range of motion of the joints not necessary required measuring the relational positioning between the implant and bone but it requires measuring the relational positioning between a first bone of the joint with respect to a second bone of the joint.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4, 8, 13-17, 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an 

Claim(s) 2-3, 5-7, 9-12, 21-22 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Stein et al.  (US. 20130268081). 
Stein discloses a method for detecting biometric parameters using an implant system including an implant 3100, fig. 40 and at least one sensor 3106, 3108 the at least one sensor having an internal control circuit and an internal wireless communication circuitry (paragraph 252), wherein a processing unit 3802, fig. 38 is in communication with the at least one sensor, the method comprising: measuring with the at least one sensor at least one biometric parameter regarding relational positioning between the implant and at least one bone (paragraphs 72, 73, 123, 184, 182) and 
displaying on an electronic display data associated with the at least one biometric parameters measured by the at least one sensor (paragraph 250), wherein the at least one sensor monitors changes in the at least one biometric parameter (paragraphs 72, 73, 123, 184, 182), wherein the at least one sensor further comprises a power source (paragraphs 91, 183, 192), wherein the at least one sensor is a plurality of sensors; and each of the plurality of sensors is a different sensor type (paragraphs 72, 73, 123, 184, 182), wherein each sensor type measures  different biometric parameter (paragraphs 72, 73, 123, 184, 182), wherein the plurality of sensors comprises a sensor array 3108 positioned within a joint, wherein the sensor array is integrated into a common housing 3104, 3106, fig. 40, wherein the implant is a knee implant fig. 1, 40 and the method further comprises: displaying the position of a tibia and the knee implant in relation to each other on the electronic display 110, 3802, further comprising: detecting whether the at least one biometric parameter is within a predetermined range (paragraph 57, 63-
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMEH R BOLES/Primary Examiner, Art Unit 3775